Exhibit 10.1

EXECUTION VERSION

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

SEARS HOLDINGS MANAGEMENT CORPORATION

AND

SERITAGE GROWTH PROPERTIES, L.P.

DATED AS OF JULY 7, 2015



--------------------------------------------------------------------------------

Table of Contents

 

          Page   ARTICLE I. DEFINITIONS      1   

1.01

  

Definitions.

     1    ARTICLE II. SERVICES      2   

2.01

  

Services to be Provided.

     2   

2.02

  

Quantity and Nature of Service.

     2   

2.03

  

Changes in the Services.

     3   

2.04

  

Transition Plan.

     4   

2.05

  

Standard of Care.

     4   

2.06

  

Responsibility For Errors.

     4   

2.07

  

Good Faith Cooperation; Alternatives.

     4   

2.08

  

Use of Third Parties.

     4   

2.09

  

Assets of Seritage.

     4   

2.10

  

Ownership of Information and Other Assets.

     5   

2.11

  

Contact Person.

     5    ARTICLE III. CHARGES AND PAYMENTS FOR SERVICES      5   

3.01

  

Compensation.

     5   

3.02

  

Payments.

     6   

3.03

  

Taxes.

     6    ARTICLE IV. TERMINATION      7   

4.01

  

Termination of an Individual Service for Convenience by Seritage.

     7   

4.02

  

Termination of the Agreement.

     7   

4.03

  

Obligations on Termination.

     7   

4.04

  

Termination of an Individual Service by SHMC.

     8    ARTICLE V. CONFIDENTIALITY      8   

5.01

  

Confidential Information.

     8    ARTICLE VI. INDEMNIFICATION; LIMITATION OF LIABILITY      8   

6.01

  

Indemnification by Seritage.

     8   

6.02

  

Indemnification by SHMC.

     8   

6.03

  

Procedure.

     9   

6.04

  

Limitation of Liability.

     9    ARTICLE VII. MISCELLANEOUS      10   

7.01

  

Vendor Agreements.

     10   

7.03

  

Survival.

     10   

7.04

  

Equitable Relief.

     10   

7.05

  

Dispute Resolution.

     11   

7.06

  

Other Provisions.

     11   

 

- i -



--------------------------------------------------------------------------------

Appendices

 

Exhibit A Services Exhibit B Contact Persons Exhibit C Lenders

 

- ii -



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT, made and entered into effective as of
July 7, 2015 (this “Agreement”), is by and between Sears Holdings Management
Corporation, a Delaware corporation (“SHMC”) and Seritage Growth Properties,
L.P., a Delaware limited partnership (“Seritage”). SHMC and Seritage each are
sometimes referred to as a “Party” and together sometimes are referred to as the
“Parties.”

WHEREAS, this Agreement is an Ancillary Agreement pursuant to the Subscription,
Distribution and Purchase and Sale Agreement, dated as of June 8, 2015 (the
“Separation Agreement”), by and between Sears Holdings Corporation (“SHC”) and
Seritage Growth Properties;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements in this Agreement, and for other good and valuable consideration, the
receipt of which SHMC and Seritage hereby acknowledge, SHMC and Seritage hereby
agree as follows:

ARTICLE I.

DEFINITIONS

1.01 Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings given to such terms in the Separation Agreement. The following
terms used in this Agreement shall have the meanings assigned to them in the
respective Sections set forth below:

 

Term

  

Location

Affiliate    §2.02 Agreement    Preamble Assets    §2.09 Claim    §6.02 Contact
Person    §2.11 Electronic Resource    §7.02 Expenses    §3.01(c) Expiration
Date    §2.01 Fees    §3.01(a) Lenders    §4.02(a) New Services    §3.01(b)
Party    Preamble SHMC    Preamble SHMC Claims    §6.02 SHMC Indemnitee    §6.01
Seritage    Preamble Seritage Claims    §6.01 Seritage Indemnitee    §6.02
Service    §2.01 Service Change    §2.03 Service Period        §2.01

 

1



--------------------------------------------------------------------------------

Term

  

Location

Service Schedules    §2.01 Separation Agreement    Recitals Termination Fees   
§7.01 Transaction Taxes    §3.03 Vendor    §2.08 Vendor Agreement    §7.01

ARTICLE II.

SERVICES

2.01 Services to be Provided. During the Service Period, SHMC shall provide, or
cause to be provided, to Seritage the services (each, a “Service”) described on
Exhibit A attached hereto (the “Service Schedules”) to the extent not prohibited
by applicable Law. “Service Period” shall mean the period commencing on the
Closing Date and continuing until 5:00 p.m. (Central Time) on the last day of
the month in which the 18 calendar month anniversary of the Closing Date occurs
(the “Expiration Date”). This Agreement shall automatically (and without notice)
expire at 5:00 p.m. (Central Time) on the Expiration Date, unless otherwise
agreed by the Parties in writing after the date of this Agreement, it being
understood that neither Party has the right to renew or extend the Service
Period without the written consent of the other Party. Except as expressly
stated in Exhibit A, in the event of any conflict or inconsistency between this
Agreement and Exhibit A, this Agreement shall control. Unless otherwise agreed
by the Parties in writing, the Services to be provided by or at the direction of
SHMC under this Agreement are limited to those expressly stated herein, and
those modified or added to the Service Schedules by a Service Change. This
Agreement, and the Services, Fees and Expenses hereunder, may only be modified
by a written amendment executed by both Parties, and both Parties acknowledge
and agree that in the absence of such signed written amendment, neither Party
shall rely (and any such reliance would be unreasonable) upon any proposed
amendment or course of dealing by the Parties. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement shall require or permit
SHMC to provide any business managerial services to Seritage or to direct the
business, financial or strategic policies or decisions of Seritage.

2.02 Quantity and Nature of Service. Except as otherwise provided in this
Agreement, SHMC shall provide, or shall cause to be provided, the Services in a
manner and at a level of service that is substantially similar to the manner and
level of service that such Services were provided with respect to the
Transferred Properties and the owners thereof prior to the Closing Date. There
shall be no substantial change in the scope or level of, or use by, Seritage of
the Services during the Service Period (including changes requiring the hiring
or training of additional employees by SHMC) without the mutual written consent
of the Parties and adjustments, if any, to the applicable Fee to reflect the
change in the cost to SHMC of providing such Services. However, SHMC may make
changes from time to time in the manner of performing Services (including
changes to its, its Affiliates’ and its Personnel’s systems) without Seritage’s
consent if SHMC is making similar changes in the manner that it provides
substantially similar services to itself and its Affiliates; provided, that SHMC
shall use commercially reasonable efforts to provide Seritage with reasonable
prior notice of any material change in the manner of providing Services and
consult with Seritage in Good Faith

 

2



--------------------------------------------------------------------------------

to minimize the effect thereof on the provision of such Services.
Notwithstanding anything in this Agreement to the contrary, SHMC shall not
provide any legal services or legal advice to Seritage and Seritage shall not be
entitled to rely on SHMC for legal advice or counsel, and any advisory
communications given by SHMC to Seritage is not to be construed as legal advice.
Seritage shall not resell any Services, provide the Services to any joint
venture in which it participates or to any non-wholly owned Subsidiary, or
otherwise use the Services in any way other than as SHMC or its Affiliates used
the Services prior to the Closing Date with respect to the operation of the
Transferred Properties. For purposes of this Agreement, “Affiliate” means
(i) with respect to Seritage, its Subsidiaries, and (ii) with respect to SHMC,
SHC and its Subsidiaries; provided, however, that except where the context
indicates otherwise, for purposes of this Agreement, from and after the date of
this Agreement, (1) no member of the SHC Group shall be deemed to be an
Affiliate of any member of the Seritage Group, and (2) no member of the Seritage
Group shall be deemed to be an Affiliate of any member of the SHC Group.

2.03 Changes in the Services. If Seritage desires to make changes in this
Agreement to provide for different or additional Services to be provided by or
at the direction of SHMC (each, a “Service Change”), the Parties shall comply
with the following Service Change process:

(a) Seritage shall prepare a written proposal for the Service Change including a
description of the services, deliverables and schedule, and the proposed Fee, in
such detail as would reasonably be needed by an unaffiliated Vendor to develop a
competent price proposal for similar services. Seritage may use the hourly rate
or unit rate stated in Exhibit A in developing a price proposal for the Fee for
such additional service.

(b) All Service Change proposals and responses must be delivered by a Party’s
Contact Person to the other Party’s Contact Person. If SHMC can provide the
different or additional services proposed in a Service Change with its
then-existing resources and capabilities, SHMC and Seritage will proceed to
negotiate in Good Faith and, if an agreement with respect thereto is reached,
execute a new Service Schedule or an amendment to an existing Service Schedule
to reflect the Service Change. If SHMC cannot provide any additional services
proposed in a Service Change with its then-existing resources and capabilities,
SHMC shall use commercially reasonable efforts to obtain such additional
services through a Vendor and, if an agreement with respect thereto is reached,
SHMC and Seritage shall execute a new Service Schedule or an amendment to an
existing Service Schedule to reflect each Service Change, including changes to
the applicable services, deliverables, schedule, fees and expenses. If SHMC will
arrange for the additional services under a Service Change to be provided by a
Vendor, Seritage shall, if requested by SHMC, execute a written agreement
directly with the Vendor for the additional services. In the absence of a signed
amendment, the Parties must fulfill their obligations under this Agreement
without regard to such proposed Service Change.

(c) Any Service Change proposal by Seritage for a service to be added to the
Services must be delivered to SHMC within the first 12 months after the date of
this Agreement; no Service Changes for additional services may be requested by
Seritage thereafter.

 

3



--------------------------------------------------------------------------------

2.04 Transition Plan. During the Service Period, Seritage shall provide SHMC
with quarterly reports concerning Seritage’s plans for transitioning the
performance of all Services to Seritage, its Affiliates or Vendors prior to the
Expiration Date. SHMC shall use commercially reasonable efforts to provide
Seritage with such information and other assistance as Seritage reasonably
requests to assist Seritage with such transition.

2.05 Standard of Care. Except as otherwise set forth in this Agreement
(including Section 2.02), SHMC does not assume any responsibility under this
Agreement other than to render the Services in Good Faith, in compliance with
all applicable Laws and without willful misconduct or gross negligence. SHMC
MAKES NO OTHER GUARANTEE, REPRESENTATION OR WARRANTY OF ANY KIND (WHETHER
EXPRESS OR IMPLIED) REGARDING ANY OF THE SERVICES PROVIDED HEREUNDER, AND
EXPRESSLY DISCLAIMS ALL OTHER GUARANTEES, REPRESENTATIONS AND WARRANTIES OF ANY
NATURE WHATSOEVER, WHETHER STATUTORY, ORAL, WRITTEN, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
AND ANY WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE. SUBJECT TO
THE OTHER PROVISIONS OF THIS AGREEMENT, SHMC SHALL ONLY BE OBLIGATED TO PROVIDE
SERVICES IN A MANNER CONSISTENT WITH PAST PRACTICE (INCLUDING PRIORITIZATION
AMONG PROJECTS FOR SHMC AND ITS AFFILIATES, AND SERITAGE AND ITS AFFILIATES).

2.06 Responsibility For Errors. Subject to Article VI, SHMC’s sole
responsibility to Seritage for errors or omissions in Services caused by SHMC
shall be to re-perform such Services or furnish correct information, payment or
adjustment in the Services, and if such errors or omissions are solely or
primarily caused by SHMC, SHMC shall promptly furnish such corrections at no
additional cost or expense to Seritage; provided, that SHMC shall have no such
responsibility to re-perform or furnish corrections to the extent it is actually
prejudiced by any unreasonable delay in notice by Seritage to SHMC of such
errors or omissions.

2.07 Good Faith Cooperation; Alternatives. SHMC and Seritage shall use Good
Faith efforts to cooperate with each other in all matters relating to the
provision and receipt of the Services. If SHMC reasonably believes it is unable
to provide any Service because of a failure to obtain Vendor consents or because
of impracticability, SHMC shall notify Seritage promptly after SHMC becomes
aware of such fact and the Parties shall cooperate to determine the best
alternative approach. Seritage shall provide such reasonable advance notice and
forecasts of Services as are requested by SHMC or its Vendor performing the
Services from time to time.

2.08 Use of Third Parties. In providing, or otherwise causing to be provided, to
Seritage the Services, SHMC may use (a) any of its Affiliates and its or its
Affiliates’ Personnel or (b) the services of any contractors, subcontractors,
vendors or other third party providers (including former Affiliates) (each, a
“Vendor”) to provide the Services; provided, however, that SHMC shall remain
liable at all times for the performance of Services by any such Affiliate,
Personnel or Vendor under this Agreement, except as stated in Section 2.06.

2.09 Assets of Seritage. During the Service Period, (a) SHMC and its Affiliates
and Vendors may use, at no charge and on an as-needed basis, all of the software
and other assets, tangible and intangible (together, the “Assets”), of Seritage
to the extent necessary to

 

4



--------------------------------------------------------------------------------

perform, or otherwise make available, the Services (but for no other purpose),
and (b) Seritage shall consult with SHMC prior to upgrading or replacing any of
the Assets that are necessary for SHMC to provide the Services.

2.10 Ownership of Information and Other Assets. Neither Party shall acquire
under this Agreement any right, title or interest in any Asset that is owned or
licensed by the other. All Seritage Information or Information that if in
existence as of the Closing Date would have constituted Seritage Information
shall remain the property of a member of the Seritage Group, and, to the extent
such Information remains in the possession of a member of the SHC Group, SHMC
shall provide, or shall cause to be provided, to Seritage such copies of such
Information during the term of this Agreement, and in any event prior to the
Expiration Date in order to facilitate the transitioning of the performance of
all Services to Seritage, its Affiliates or Vendors prior to the Expiration
Date. All other Information provided by or on behalf of a Party to the other
Party or its Affiliates for the purpose of providing or receiving the Services
shall remain the property of the Party providing such Information. To the extent
the provision of any Service involves intellectual property, including software
or patented or copyrighted material, or material constituting trade secrets,
each Party agrees that it and its Affiliates shall not copy, modify, reverse
engineer, decompile or in any way alter any of such material, or otherwise use
such material in a manner inconsistent with the terms and provisions of this
Agreement, without the express written consent of the other Party. Except to the
extent provided otherwise in the Separation Agreement, all specifications,
tapes, software, programs, services, manuals, materials and documentation
developed or provided by SHMC, its Affiliates or its Vendors and utilized in
performing this Agreement shall be and remain the property of SHMC, such
Affiliates or such Vendors, as applicable, and shall not, without SHMC’s prior
written consent, be sold, transferred, disseminated or conveyed by Seritage or
its Affiliates to any other Person (other than their Affiliates and their
respective directors, officers, employees, agents and representatives) or used,
in each case other than in receiving the Services under, or in performing, this
Agreement.

2.11 Contact Person. Each Party shall appoint one contact person (a “Contact
Person”) to facilitate communications and performance under this Agreement. The
initial Contact Person of each Party is set forth on Exhibit B. Each Party shall
have the right at any time and from time to time to replace its Contact Person
by written notice to the other Party, following which Exhibit B shall be amended
to reflect such Party’s new Contact Person.

ARTICLE III.

CHARGES AND PAYMENTS FOR SERVICES

3.01 Compensation.

(a) As consideration for the provision of the Services, Seritage shall pay, or
cause to be paid, to SHMC or its designee(s) the fees for the Services, in each
case as specified on Exhibit A (the “Fees”), payable as provided on Exhibit A.
Upon termination of an individual Service, Seritage shall pay all Fees
attributable to the Service being terminated accrued as of the date of
termination of such Service. If the Fees include charges for Services performed
by a Vendor and the Vendor’s fees increase during the Service Period, SHMC shall
be entitled to include such increased fees as an increase in the Fees; provided,
that to the extent that SHMC uses the same Vendor to provide similar services to
itself or its Affiliates, each of the Parties shall be responsible for their pro
rata portion of the increased amount in accordance with the level of services
such Party receives from such Vendor.

 

5



--------------------------------------------------------------------------------

(b) In addition to the Fees, Seritage shall reimburse SHMC or its designee(s)
for all actual, reasonable and documented out-of-pocket expenses paid to third
parties by SHMC or its Affiliates in connection with the performance of the
Services that are not included in the Fees (“Expenses”), including, without
limitation, the costs of any software, systems or other assets, or modifications
thereof; provided, however, that SHMC shall not incur any Expenses that exceed
$100,000.00 individually without first receiving the written consent of
Seritage, not to be unreasonably withheld; provided, further, that to the extent
Seritage does not consent to the Expenses set forth in the prior proviso, but
the incurrence of such Expenses is reasonably necessary for SHMC to perform
Service under this Agreement, then SMHC shall be relieved of its obligation to
perform such Service to the extent that it is not reasonably able to perform
such Service without incurring such Expenses. To the extent reasonably
practicable, SHMC shall provide Seritage with notice of such Expenses prior to
incurring them. Except as otherwise provided for in this Agreement, each Party
shall bear its own fees and expenses incurred in connection with this Agreement
and with respect to the transactions contemplated by this Agreement.

3.02 Payments. If directed by SHMC, Seritage shall pay directly any or all
Vendors providing Services to or for the benefit of Seritage. Unless otherwise
mutually agreed by the Parties in writing, all amounts payable under this
Agreement shall be reconciled weekly and the Party owing the net amount shall,
make payment to the Party owed the net amount by electronic transfer of
immediately available funds to a bank account designated by such owed Party from
time to time upon receipt of an invoice for such amount. Monthly installments
shall be included in the first week’s reconciliation of each month. All amounts
remaining unpaid for more than 15 days after their respective due date(s) set
forth in an invoice statement shall accrue interest as set forth in
Section 10.19(b) of the Separation Agreement until paid in full.

3.03 Taxes. The Parties hereby acknowledge that the Fees specified on Exhibit A
do not include applicable sales, use, excise, value-added, business, service,
goods and services, consumption, withholding and other similar taxes or duties,
including taxes incurred on transactions between and among SHMC and its
Affiliates and its and their Vendors and Personnel (“Transaction
Taxes”). Seritage shall be responsible for the payment of all Transaction Taxes
payable as a result of its receipt of the Services. Seritage shall reimburse
SHMC for any deficiency relating to Transaction Taxes that are Seritage’s
responsibility under this Agreement. Notwithstanding anything in this
Section 3.03 to the contrary, each Party shall be responsible for its own income
and franchise taxes, employment taxes and property taxes, except as otherwise
provided in the Separation Agreement or any of the other Ancillary
Agreements. The Parties shall cooperate in Good Faith to minimize Transaction
Taxes to the extent legally permissible. Each Party shall provide to the other
Party any resale exemption, multiple points of use certificates, treaty
certification and other exemption information reasonably requested by such other
Party.

 

6



--------------------------------------------------------------------------------

ARTICLE IV.

TERMINATION

4.01 Termination of an Individual Service for Convenience by Seritage. Subject
to the following sentence, Seritage may, upon 60 days’ prior written notice to
SHMC, reduce or terminate for Seritage’s convenience any individual Service at
the end of a Seritage fiscal month. Seritage may not reduce or terminate an
individual Service if the reduction or termination would materially adversely
affect SHMC’s ability to perform another Service. If Seritage’s reduction or
termination of a Service results in charges to SHMC or its Affiliate during the
Service Period (e.g., termination charges or loss of volume discounts, severance
for any Personnel no longer needed to provide Services), Seritage shall
reimburse SHMC for such expenses; provided, however, that, prior to the
effective time of such reduction or termination, SHMC shall provide Seritage
with notice of any such charges it reasonably anticipates will result from such
reduction or termination and Seritage may, in its sole discretion, chose to
continue the Service. In connection with any termination of services by Seritage
in accordance with the provisions of this Section 4.01, Seritage and SHMC will
coordinate in good faith regarding the termination or continuation of
pre-existing service contracts with third-party providers.

4.02 Termination of the Agreement; Extension or Reinstatement.

(a) Seritage may terminate this Agreement or any individual Service in the event
of a material breach of this Agreement by SHMC if SHMC fails to cure the breach
within 30 days following receipt of written notice of the breach from Seritage.
SHMC may terminate this Agreement in the event of a material breach of any of
the payment obligations set forth in this Agreement by Seritage if Seritage or
its lenders set forth on Exhibit C (the “Lenders”) fail to cure the breach
within 30 days following receipt of written notice of the breach from SHMC (in
the case of the Lenders, to the address set forth on Exhibit C); provided that,
for the avoidance of doubt, non-payment of amounts that are subject to a Good
Faith dispute with respect to which Seritage or the Lenders have timely
delivered a notice of objection shall not constitute a breach of this Agreement
for purposes of this Section 4.02(a) for so long as such amounts remain subject
to such Good Faith dispute.

(b) Following any foreclosure of any property of Seritage by the Lenders, the
Lenders shall be entitled to extend or reinstate this Agreement upon the terms
set forth herein; provided that the “Service Period” shall be deemed to commence
on the date of such foreclosure and continue until 5:00 p.m. (Central Time) on
the last day of the month in which the 18 calendar month anniversary of the date
of such foreclosure occurs, and provided, further, that SHMC and the Lenders
shall execute an appropriate amendment to this Agreement pursuant to which the
Lenders or their designee shall become entitled to the rights and subject to the
obligations of Seritage hereunder in respect of such property.

4.03 Obligations on Termination. Upon termination of this Agreement, (i) each
Party shall, as soon as reasonably practicable, return or deliver to the other
Party all Information of the other Party and its Affiliates (including copies of
all Information that is or remains the property of the other Party or its
Affiliates pursuant to Section 2.10); provided that the other Party may retain
electronic copies of such Information residing in automatic backup systems that
are not generally available to such Party’s Personnel or copies retained to the
extent required by applicable Law, regulation or a bona fide document retention
policy and (ii) Seritage shall pay all Fees and Expenses accrued as of the date
this Agreement is terminated in accordance with its terms.

 

7



--------------------------------------------------------------------------------

4.04 Termination of an Individual Service by SHMC. If a Vendor that provides a
Service is unwilling or unable to provide the Service and (i) the Vendor does
not provide a similar service to SHMC or its other Affiliates on terms that are
comparable to the terms of this Agreement and (ii) SHMC is unable to retain a
replacement Vendor to provide the Service on terms that are reasonably
comparable to the terms of this Agreement, SHMC, upon providing 90 days’ prior
written notice to Seritage, may terminate the Service, but such termination of
the Service shall have no effect upon the provision of the other Services to
Seritage.

ARTICLE V.

CONFIDENTIALITY

5.01 Confidential Information. All Information provided by or on behalf of a
Party to the other Party or its Affiliates under or in connection with this
Agreement shall be subject to Sections 7.5 and 7.6 of the Separation Agreement,
which shall apply hereto as if set forth herein, mutatis mutandis.

ARTICLE VI.

INDEMNIFICATION; LIMITATION OF LIABILITY

6.01 Indemnification by Seritage. Seritage shall defend, indemnify and hold
harmless SHMC, its Affiliates, Vendors and Personnel (each, a “SHMC Indemnitee”)
from and against any and all costs, liabilities, losses, penalties, expenses and
damages (including reasonable attorneys’ fees) actually incurred or suffered by
the SHMC Indemnitee relating to or arising out of actions and failures to act by
Personnel of Seritage or its Affiliates in connection this Agreement (“Seritage
Claims”), except to the extent that such Seritage Claims arise out of (a) a
breach of any provision of this Agreement by SHMC or (b) any negligence, willful
misconduct or fraud of SHMC, its Affiliates, Vendors or Personnel in performance
of this Agreement.

6.02 Indemnification by SHMC. SHMC shall defend, indemnify and hold harmless
Seritage, its Affiliates and Personnel (each, a “Seritage Indemnitee”) from and
against any and all costs, liabilities, losses, penalties, expenses and damages
(including reasonable attorneys’ fees) actually incurred or suffered by the
Seritage Indemnitee relating to or arising out of (a) a breach of any provision
of this Agreement by SHMC (other than in circumstances in which the SHMC has
acted in Good Faith and used commercially reasonable efforts to cure such
breach), (b) any negligence, willful misconduct or fraud of SHMC, its
Affiliates, Vendors and Personnel in the performance of this Agreement or
(c) relate to the intentional infringement of any copyright or trade secret by
an Asset owned by SHMC or its Affiliates and used by SHMC its Affiliates,
Vendors and Personnel in the performance of the Services hereunder (together,
“SHMC Claims”). Notwithstanding the foregoing obligations set forth in this
Section 6.02, SHMC shall not be required defend, indemnify or hold harmless any
Seritage Indemnitee to the extent that such SHMC Claims arise out of (i) a
breach of any provision of this Agreement by Seritage, (ii) any negligence,
willful misconduct or fraud of Seritage, its Affiliates, or its or their
respective directors, officers, employees, agents or representatives in
performance of this Agreement or (iii) with respect to infringement claims

 

8



--------------------------------------------------------------------------------

relating to (A) Seritage’s use of its Assets in combination with any product or
information not provided by SHMC, (B) Seritage’s distribution, marketing or use
for the benefit of third parties of the Asset, (C) Seritage’s use of its Assets
other than as contemplated by this Agreement, (D) Seritage’s use of its Assets
that differs materially in scope, extent or intensity to that of SHMC or its
Affiliates prior to the effective date of this Agreement, or (E) information,
direction, specification or materials provided by or on behalf of Seritage.
Seritage Claims and SHMC Claims are each individually referred to as a “Claim.”

6.03 Procedure. Any Claim under this Agreement shall be subject to Sections 5.5
through 5.11 of the Separation Agreement, which shall apply hereto as if set
forth herein, mutatis mutandis.

6.04 Limitation of Liability. EXCEPT FOR (A) EACH PARTY’S INDEMNITY AND DEFENSE
OBLIGATIONS AS SET FORTH IN SECTIONS 6.01, 6.02 AND 6.03 AND OTHER LIABILITIES
TO UNAFFILIATED THIRD PARTIES, (B) ANY BREACH BY A PARTY OF ITS CONFIDENTIALITY
OBLIGATIONS AND (III) ANY BREACH OF SECTION 2.10, IN NO EVENT SHALL EITHER
PARTY, THEIR RESPECTIVE AFFILIATES, OR ITS OR THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, CONTRACTORS OR REPRESENTATIVES BE LIABLE FOR ANY
SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE DAMAGES, OR OTHER LOSSES
NOT REASONABLY FORESEEABLE OR LOST PROFITS HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT,
WHETHER OR NOT SUCH PARTY HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
SUBJECT TO THE FOLLOWING SENTENCE, SHMC’S AND ITS AFFILIATES’ LIABILITY UNDER
THIS AGREEMENT SHALL BE LIMITED TO THE RE-PERFORMANCE OF THE SERVICES AS
PROVIDED IN SECTION 2.06 AND THE PAYMENT OF DIRECT DAMAGES, NOT TO EXCEED (FOR
ALL CLAIMS IN THE AGGREGATE) THE FEES PAID BY SERITAGE TO SHMC UNDER THIS
AGREEMENT. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THERE
SHALL BE NO LIMITATION ON SHMC’S OR ITS AFFILIATES’ LIABILITY TO THE EXTENT SHMC
HAS ENGAGED IN RECKLESS CONDUCT, WILLFUL MISCONDUCT OR FRAUD. NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, SHMC SHALL NOT BE LIABLE FOR DAMAGES
CAUSED BY SHMC’S VENDORS; PROVIDED, HOWEVER, THAT SHMC SHALL USE REASONABLE BEST
EFFORTS TO PASS THROUGH TO SERITAGE APPLICABLE RIGHTS AND REMEDIES UNDER THE
VENDOR AGREEMENTS OR AT SERTIAGE’S REQUEST, USE COMMERCIALLY REASONABLE EFFORTS
TO ENFORCE OR CAUSE TO BE ENFORCED, SHMC’S AND ITS AFFILIATES’ RIGHTS UNDER THE
VENDOR AGREEMENTS IN ORDER TO PROCURE ANY AVAILABLE REMEDIES ON BEHALF OF, AND
FOR THE BENEFIT OF SERITAGE AND ITS AFFILIATES.

 

9



--------------------------------------------------------------------------------

ARTICLE VII.

MISCELLANEOUS

7.01 Vendor Agreements.

The Parties anticipate that SHMC shall be relying upon its and its Affiliates’
existing agreements with third parties to provide certain of the Services
described herein (each, a “Vendor Agreement”) If (a) SHMC’s or its Affiliates’
costs, fees or expenses increase under the terms of a Vendor Agreement or
(b) the Vendor demands or is entitled to additional costs, fees or expenses now
or in the future, in each case, as a result of Seritage and/or its Affiliates
receiving benefits under a Vendor Agreement, then, in addition to all other
amounts due hereunder, Seritage shall be liable for its proportionate share of
all increased or additional amounts under this Section 7.01, in each case as
such amounts are determined by SHMC in Good Faith. SHMC shall notify Seritage
promptly after it learns of any increased amounts due under the immediately
preceding sentence and shall work with the Vendor in Good Faith to try to
mitigate such increased or additional amounts. To the extent any such Vendor
Agreement includes early termination fees or similar charges (the “Termination
Fees”), Seritage shall be solely responsible for any such Termination Fees that
SHMC or its Affiliates incur as a result of the Transaction and/or Seritage
and/or its Affiliates ceasing to use the Services under this Agreement.

7.02 Computer Access. If either Party, its Affiliates or its or their respective
Personnel are given access, whether on-site or through remote facilities, to any
communications, computer, or electronic data storage systems (each, an
“Electronic Resource”) of the other Party, its Affiliates or its or their
respective Personnel in connection with this Agreement, then the Party on behalf
of whom such access is given shall ensure that its Personnel’s use of such
access shall be solely limited to performance or exercise of such Party’s duties
and rights under this Agreement, and that such Personnel will not attempt to
access any Electronic Resource other than those specifically required for the
performance of such duties and/or exercise of such rights. The Party given
access shall (a) limit such access to those of its and its Affiliates’ Personnel
who need to have such access in connection with this Agreement, (b) advise the
other Party in writing of the name of each of such Personnel who will be granted
such access and (c) strictly follow all security rules and procedures for use of
such Electronic Resources. All user identification numbers and passwords
disclosed to a Party’s or its Affiliates’ Personnel and any information obtained
by such Party’s or its Affiliates’ Personnel as a result of its access to, and
use of, the other Party’s, its Affiliates’ or their respective Personnel’s
Electronic Resources shall be deemed to be, and shall be treated as,
Confidential Information of the Party on behalf of whom such access is granted.
Each Party shall reasonably cooperate with the other Party in the investigation
of any apparent unauthorized access by the other Party, its Affiliates or their
respective Personnel to any Electronic Resources or unauthorized release of
Confidential Information. Each Party shall promptly notify the other Party of
any actual or suspected unauthorized access or disclosure of any Electronic
Resource of the other Party, its Affiliates or their respective Personnel.

7.03 Survival. The obligations of each Party to pay all amounts accrued
hereunder and the provisions of Sections 2.10, 7.02 and 7.05 and Article V and
Article VI shall survive the termination or expiration of this Agreement.

7.04 Equitable Relief. Each Party acknowledges that any breach by a Party of
Sections 2.10, 5.01 or 7.02 may cause the non-breaching Party and its Affiliates
irreparable harm for which the non-breaching Party and its Affiliates have no
adequate remedies at law. Accordingly, in the event of any actual or threatened
default in, or breach of, the foregoing provisions, each Party shall be entitled
to seek equitable relief, including specific

 

10



--------------------------------------------------------------------------------

performance, and injunctive relief, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative. A Party seeking such equitable relief is not obligated to comply
with Section 7.05 and may seek such relief regardless of any cure rights for
such actual or threatened breach. Each Party waives all claims for damages by
reason of the wrongful issuance of an injunction and acknowledges that its only
remedy in such event is the dissolution of such injunction. Any requirements for
the securing or posting of any bond with such remedy are hereby waived.

7.05 Dispute Resolution. Except as provided for in Section 7.04, all Disputes
related to this Agreement are subject to Article IV of the Separation Agreement.

7.06 Other Provisions. Sections 10.3 through 10.15 (other than the reference to
Article IX of the Separation Agreement in Section 10.8), Sections 10.17 through
10.19 and 10.21 of the Separation Agreement shall apply to this Agreement as if
set forth herein, mutatis mutandis.

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

SEARS HOLDINGS MANAGEMENT CORPORATION By:

/s/ Lawrence J. Meerschaert

Name:

Lawrence J. Meerschaert

Title:

Vice President, Tax and Assistant Treasurer

SERITAGE GROWTH PROPERTIES, L.P., by Seritage Growth Properties, its general
partner By:

/s/ Benjamin Schall

Name:

Benjamin Schall

Title:

Chief Executive Officer and President

 

[Transition Services Agreement]



--------------------------------------------------------------------------------

Exhibit A

SERVICES

(See Attached)

 

A-1



--------------------------------------------------------------------------------

Schedule A

Transition Service Schedule

This Schedule A to the Transition Services Agreement, dated July 7, 2015 (the
“Agreement”), between Sears Holdings Management Corporation (“SHMC”) and
Seritage Growth Properties, L.P. (“Seritage”) sets forth the specific services
that SHMC will provide or cause to be provided to Seritage as Services pursuant,
and subject, to the Agreement, and the terms pursuant to which the Services are
to be provided. Capitalized terms used herein but not otherwise defined shall
have the same meanings as in the Agreement. Throughout these Schedules, where
costs are referred to they should be assumed to be in the same denomination as
the service fees unless otherwise stated.

The annualized cost of services performed under this agreement are estimated,
for informational purposes only, to be approximately $2.5 million or about
$210,000 per month. Actual costs will be billed at the rates specified in the
tables below.

Sections:

 

  •   Section 1: Accounting Services

 

  •   Section 2: Treasury Services

 

  •   Section 3: Tax Services

 

  •   Section 4: Information Technology (IT)

 

  •   Section 5: Risk Management & Insurance Services

 

  •   Section 6: Employment

 

  •   Section 7: Facilities Management

 

  •   Section 8: Real Estate Property Management

 

A-1



--------------------------------------------------------------------------------

Section 1: Accounting Services

 

Function

 

Detailed Requirements/Other Matters

  SHMC
Service
Manager   Seritage
Service
Manager  

Service Charge

Public Company

Support

 

•      SHMC to make corporate finance and accounting personnel available to
provide reasonable assistance to Seritage with respect to the following public
company matters including:

 

•      Audit support

 

•      Financial statement creation for external reporting

 

•      Excludes performing financial analysis or providing advice or decisions
related to external reporting

  Bryan Kidd   [TBD]  

Time & Materials

 

$60 per hour

Lease Maintenance

/Leasing Systems

 

•      SHMC to support the following lease maintenance functions as requested by
Seritage:

 

•      Reporting on lease payments

 

•      Managing accounting/systems impact of tenant changes

 

•      Future lease obligation reporting

 

•      SHMC to assist Seritage with build out of financial / leasing systems

  Bryan Kidd   [TBD]  

Time & Materials

 

$60 per hour

Accounting

 

•      SHMC to support the following accounting functions as requested by
Seritage:

 

•      Payables Management

 

•      Receivables Management

 

•      Lease Accounting

 

•      Capital Project Accounting

 

•      Fixed Asset Accounting

 

•      1099 Reporting

 

•      Tenant Improvement Allowances

 

•      Escrow Accounting

 

•      Payroll Accounting

 

•      Technical Accounting Research

 

•      SHMC to assist Seritage in transitioning existing accounting data from
SHMC systems to a new application to be licensed by Seritage.

  Bryan Kidd   [TBD]  

Time & Materials

 

$60 per hour

 

A-2



--------------------------------------------------------------------------------

Section 2: Treasury Services

 

Function

 

Detailed Requirements/Other Matters

  SHMC
Service
Manager   Seritage
Service
Manager  

Service Charge

Domestic Cash

Management

 

•      SHMC to support all domestic cash management functions of Seritage,
overseeing daily cash receipts and disbursements, managing the daily liquidity,
opening and closing bank accounts.

  Perry Weine   [TBD]  

Time & Materials

 

$110 per hour

S/T Investments

and Borrowings

 

•      SHMC to support daily investments and borrowing activities of Seritage.

 

•      SHMC to provide data as reasonably requested by Seritage to support
Seritage’s preparation, signing, and filing of compliance reporting documents
(e.g., borrowing base certificates).

  Perry Weine   [TBD]  

Time & Materials

 

$110 per hour

Debt Management

 

•      SHMC to provide Seritage support in management of their debt obligations,
including calculating and arranging for Seritage to pay interest and
amortizations, monitoring and providing data related to compliance requirements.

  Perry Weine   [TBD]  

Time & Materials

 

$110 per hour

Letter of Credit

 

•      SHC to provide Seritage support in executing, adding, terminating,
modifying and otherwise managing letters of credit necessary for the operation
of the Seritage Business.

  Perry Weine   [TBD]  

Time & Materials

 

$110 per hour

 

A-3



--------------------------------------------------------------------------------

Section 3: Tax Services (excludes property tax, payroll tax and 1099 reporting)

 

Function

  

Detailed Requirements/Other Matters

   SHMC
Service
Manager    Seritage
Service
Manager  

Service Charge

1.      Federal

         Income Tax

  

a.     Quarterly and annual REIT qualification testing

 

b.     REIT compliance activities

 

c.     Taxable income forecasting for dividend cash flow planning

 

d.     Calculation of REIT earnings and profits

 

e.     Prepare and coordinate filing REIT and subsidiary returns (and payment of
estimated taxes if taxable REIT subsidiaries formed)

 

f.     Work with outside tax advisors to maintain partnership tax accounts and
prepare federal tax filings (e.g., Form 1065 and Schedule K-1s)

   Clark Olsen    [TBD]  

Non-Income Tax Returns

 

$100 per return for non-income tax filings identified in 2b-d and 3d

 

Tax Services Hourly Rate

 

$300 per hour for all other services in 1a-f, 2a, 3a-c, 4a-c, 5 and 6

 

2.      State / Local

         Tax

  

a.     Prepare and coordinate filing income tax returns and payment of estimated
taxes where necessary

 

b.     Sales and use tax filings where necessary (e.g., FL)

 

c.     Business license filings; gross receipts tax filings and accrual
estimates

 

d.     Annual report/franchise tax filings

   Paul
Weatherford

(2a, d)

 

Eric Fellner

(2b, c)

   [TBD]   NOTE: Anticipate significant reliance on third-party service
providers with REIT and partnership tax expertise in the U.S. and Puerto Rico
with costs paid directly or reimbursed in accordance with section 2.01(c) of
this Agreement.

3.      Puerto Rico

         Tax

  

a.     Work with outside tax advisors in preparing necessary tax returns,
estimated tax filings and extension filings and facilitating payment of tax

 

b.     Work with outside tax advisors to administer withholding tax compliance
and tax compliance responsibilities of non-Puerto Rico partners

 

c.     Separate entity financial statements and tax provision calculations

 

d.     Annual report/license/gross receipts filings

   Clark Olsen    [TBD]  

4.      Financial

         Accounting

  

a.     Quarterly tax provision, book-to-tax income calculations, effective tax
rate calculations, tax accounting journal entry support

 

b.     Analysis of uncertain tax positions and quarterly tax reserve
calculations and journal entry support (if necessary)

 

c.     Tax footnote disclosures for Form 10-K and Form 10-Qs

   Clark Olsen    [TBD]  

 

A-4



--------------------------------------------------------------------------------

Function

  

Detailed Requirements/Other Matters

   SHMC
Service
Manager    Seritage
Service
Manager  

Service Charge

5.      Transition Tax Functions to Seritage

  

a.     SHMC to assist Seritage in transitioning the responsibilities of managing
the tax functions to Seritage

   Larry
Meerschaert    [TBD]  

6.      Other Tax Services

  

a.     Other tax services as mutually agreed by the parties

   Larry
Meerschaert    [TBD]  

7.      Seritage Responsibilities

  

Anything not listed above, including:

 

a.     Tax legal services

 

b.     Tax software licenses (e.g., income tax reporting, sales tax)

   N/A    [TBD]   N/A

 

 

A-5



--------------------------------------------------------------------------------

Section 4: Information Technology (IT)

 

Function

  

Detailed Requirements/Other Matters

  SHMC
Service
Manager   Seritage
Service
Manager  

Service Charge

Email/Directory/Handheld   

•      SHMC to provide email options for Seritage:

 

•      Access to MS Exchange mailboxes using MS Outlook (full client) or OWA
(Web). Mobile access via ActiveSync

 

•      Archived storage of older messages

 

•      Central repository for shared information and files

 

•      Email delivery system for applications sending end-user notifications and
alerts

 

•      7x24x365 day on-call production support

  [Carol
Ricchio]   [TBD]  

Costs are per user per month for the options listed as follows:

 

Exchange: $7.16

 

Exchange + IM: $10.23

 

Exchange + IM + Mobile: $13.60

Telecom Data
(Support and Data Circuits)   

•      [SHMC] to provide Seritage with data, network and voice services which
include:

 

•      Installation of VPN capability for connectivity to SHC systems, as needed

 

•      Internet (DSL) connectivity, if needed

 

•      Provision of Voice Telecom capabilities

 

•      Wireless network design, installation and maintenance

 

•      Provision of LAN managed services

  [Carol
Ricchio]   [TBD]  

Site Survey: One-time expense of $515.

 

VPN: One-time expense of $7,520

 

DSL: One-time expense of $258 plus monthly cost of $154

 

Voice Circuits: One-time expense of $1,360 plus monthly cost of $273

 

Wireless Network: One-time expense of $6,592 plus monthly maintenance cost of
$36 per access point. One-time cost based on assumption of office space
requiring 3 wireless access points.

 

LAN Services: One-time expense of $541 per LAN drop plus one-time circuit
extension into office space and installation services of $10,450.

 

Travel and other expenses, as incurred.

 

A-6



--------------------------------------------------------------------------------

Function

  

Detailed Requirements/Other Matters

  SHMC
Service
Manager   Seritage
Service
Manager  

Service Charge

Desktop Services   

•      SHMC to provide Desktop Services options for Seritage:

 

Desktop Purchase Cost:

 

•      Procure Laptop Standard, Lightweight or MAC.

 

•      Hardware Maintenance is included in cost of purchase for 3 years.

 

•      Provide Image and customization as required

 

•      Utilize external VAR and internal resources to build units

 

•      If ongoing support required for a purchased laptop, monthly desktop
services charge would apply.

 

Desktop Leasing (option if Seritage does not want to purchase desktops and
laptops)

 

•      Create images for [BU units based on BON (business organization name and
Role)]

 

•      Test builds and customize to function on standard hardware platforms

 

•      Procure hardware (desktops and laptops)

 

•      Utilize external VAR and internal resources to build units

 

Desktop Support – Remote and Onsite Desktop Support Services

 

•      Printer Support

 

•      Active Directory Policy Management

 

•      Hardware Lifecycle standardization Service

 

•      Depot and Relay PCs

 

•      Compliance Management

 

•      Maintain Architecture, Engineering, and Op’s Doc’s

 

•      Enterprise Standard VDI/Image Management

 

•      Application Packaging (for core-standard applications)

  [Carol


Ricchio]

  [TBD]  

Desktop configuration: One-time cost of $2,884

 

Desktop Purchase Cost:

 

•      Standard Desktop – Laptop, Docking Station, Keyboard, Mouse, 3YR
Maintenance –$ 745.00

 

•      MAC Book Pro with Retina Apple care protection plan- $1603.00

 

•      Light Weight Dell Laptop – Laptop, Docking Station, Keyboard, Mouse, 3YR
Maintenance – $1036.00

 

•      MAC Book Air – Apple Care Protection – $1532.00

 

Desktop Leasing: Cost is per person per month based upon technology selected:

 

•      Standard Desktop – $21.63

 

•      Standard Laptop – $37.08

 

•      Lightweight Laptop – $52.53

 

•      High End Laptop – $73.13

 

•      High End Desktop – $29.87

 

•      Re-imaging Fee – $144.20 per incident

 

•      Data Transfer – $113.30 – per incident

 

Desktop Support: Per person per month with cost based upon technology supported:

 

•      Win 7 /64 Bit – $21.84

 

•      Win XP1 – $53.88

 

•      Alternate OS2 – $27.81

 

•      Mobile Management – $3.70

 

•      BigFix Non-bundle – $1.40

 

•      Citrix – $21.63

 

•      Verastream – $15.45

 

1    Windows XP includes the 2015 Microsoft Custom Support Agreement fees

2    Alternate OS: Windows 7/32 Bit, Windows 8, Ubuntu or Mac OS

 

A-7



--------------------------------------------------------------------------------

Section 5: Risk Management & Insurance

 

Function

  

Detailed Requirements/Other Matters

  SHMC
Service
Manager   Seritage
Service
Manager  

Service Charge

Insurance   

•      SHMC to set-up initial insurance programs to be effective as of the
transaction date.

 

•      SHMC to evaluate internal and external alternatives to handle
administration of lessee insurance and recommend approach to be implemented
within 30 days of the transaction date.

 

•      SHMC to provide support necessary for Seritage to assume management of
insurance responsibilities within 30 days of the transaction date.

 

•      SHMC to provide reasonable cooperation in responding to inquiries from
Seritage regarding transitioning from SHC’s insurance programs.

 

  Dave
Halffield   [TBD]  

Time & Materials

 

$60 per hour

Surety Bond Management   

•      SHMC to provide Seritage support in setting up and implementing a
standalone surety bond program necessary for the operation of the Seritage’s
business.

 

•      SHMC to provide support necessary for Seritage to assume management of
surety bond responsibilities within 30 days of the transaction date.

  Dave
Halffield   [TBD]  

Time & Materials

 

$60 per hour

 

A-8



--------------------------------------------------------------------------------

Section 6: Human Resources Services

 

Function

  

Detailed Requirements/Other Matters

  

SHMC
Service
Manager

  

Seritage
Service
Manager

  

Service Charge

Outsourcing Human Resources Function   

•      SHMC to assist Seritage in outsourcing the HR functions of Seritage,
including payroll tax administration, to a Human Resource Outsourcer (“HRO”) or
Professional Employer Organization (“PEO”).

   Maciej Mrugala    [TBD]   

Time & Materials

 

$60 per hour

 

A-9



--------------------------------------------------------------------------------

Section 7: Facilities Management

 

Function

  

Detailed Requirements/Other Matters

 

SHMC

Service

Manager

  

Seritage
Service
Manager

  

Service Charge

Major Maintenance Projects   

•      SHC will provide project management services for major maintenance
projects on an as requested basis. These services will include:

 

•      Roof replacement

 

•      Parking lot replacement

 

•      HVAC replacement

 

•      Facility Services will provide Preventative Maintenance for HVAC rooftop
units and chillers as requested.

 

•      Preventative maintenance and repairs for Roofing, Parking lot and HVAC
will be handled by SHC personnel or SHC third party provider

  Mark Conway    [TBD]   

Project Management Services

 

•      Roof Replacement: $23,375 per project

 

•      Parking Lot Replacement: $25,140 per project

 

•      HVAC replacement: $27,400 per project

 

Maintenance & Repair Services

 

3rd party service provider costs will be passed through to Seritage at cost plus
15%

 

SHC Hourly rate is $85 per hour

Construction Projects   

•      SHC will provide project management services for construction projects on
an as requested basis.

  Mark Conway    [TBD]    To be negotiated on project by project basis

 

A-10



--------------------------------------------------------------------------------

Section 8: Real Estate Property Management [With respect to only those
properties with third-party leases, other than the Real Estate Tax Services]

 

Function

  

Detailed Requirements/Other Matters

   SHMC
Service
Manager    Seritage
Service
Manager   Service
Charge Common Area Maintenance Services   

•      Preparation of a Budget, setting out the estimated operating receipts and
expenditures of the Transferred Property on a month to month basis for the
Service Period and showing ongoing expenses and any anticipated extraordinary
expenses and capital expenditures and the approximate date funds therefor will
be needed

 

•      Supervision of maintenance and repair of the Transferred Property

 

•      Cause the Transferred Properties to be maintained in a first-class manner
comparable to other similar shopping centers located in the area and in good
operating condition and repair at Seritage’s cost; provided however, the Demised
Premises (as that term is described in the Master Lease) shall be maintained to
the standards set forth in the Master Lease

   Tammi
Banaszak    [TBD]   $85/hour Real Estate Tax Services   

•      Personal property tax filings

 

•      Real estate tax filings; landlord reimbursements payments

 

•      Accrual estimates

 

•      Real Estate/Personal Property tax bills payments along with recommended
changes in current monthly estimate of tax liability per location

 

•      Appeals and audit defense, where appropriate

 

•      Subtenant calculations

 

•      Various reporting

   Maggie
Mullen    [TBD]   $85/hour Property Management and Administration   

•      Perform normal asset management functions as contemplated by this
Agreement including but not limited to Landlord’s requirements under Section 4.5
of the Master Lease and Article X of the Master Lease

        $85/hour

 

A-11



--------------------------------------------------------------------------------

Function

  

Detailed Requirements/Other Matters

   SHMC
Service
Manager    Seritage
Service
Manager    Service
Charge Third Party Tenant Lease Management   

•      Collection of third party tenant rents and other charges

 

•      Retain copies of all leases and tenant and occupant information relating
to the Transferred Property in its files

 

•      Bill tenants and other occupants in the Transferred Property for, and
collect all revenues received by SHMC including, without limitation, all fixed
rents, percentage rents and other sums, whether payable as additional rent or
otherwise payable by such tenants and occupants under their respective leases
and other agreements, or by other parties under license, service or other
agreements

 

•      Obtain and review statements of sales furnished by tenants to support
their payment of percentage rentals or other sums and deduction

 

•      Use diligent efforts to enforce the performance by tenants of all
requirements of their respective leases by all reasonable means. It is
understood by both parties hereto that SHMC does not guarantee the payment or
performance of any lease by any tenant.

   Tammi
Banaszak       $85/hour Transition Consultation   

•      Any assistance and/or services required to facilitate the transition of
Services provided above from SHMC to Seritage, or its designated third party
provider;

 

•      Assignment of any Contracts to Seritage which, pursuant to its terms, may
be assigned;

 

•      Communication between SHMC departments and the Seritage counterpart
relating to the process of implementation of Services by Seritage and/or its
designated third party providers; and

 

•      Assistance, as needed, with the negotiation with third party provider of
Services previously engaged by SHMC.

         $85/hour

 

A-12



--------------------------------------------------------------------------------

Exhibit B

CONTACT PERSONS

For Seritage:

Matthew E. Fernand

Executive Vice President, General Counsel and Secretary

(917) 355-8149

MFernand@seritage.com

For SHMC:

Dodge Daverman

Director, Corporate Development

(847) 286-9094

Dodge.Daverman@searshc.com

 

B-1



--------------------------------------------------------------------------------

Exhibit C

LENDERS

 

JPMorgan Chase Bank, National Association 383 Madison Avenue New York, New York
10179 Attention: Joseph E. Geoghan Joseph.Geoghan@jpmorgan.com and H/2 SO III
Funding I LLC c/o H/2 Capital Partners LLC 680 Washington Boulevard, Seventh
Floor Stamford, Connecticut 06901 Attention: Daniel Ottensoser
DOttensoser@h2cp.com with copies to: JPMorgan Chase Bank, National Association
383 Madison Avenue New York, New York 10179 Attention: Nancy Alto
nancy.s.alto@jpmorgan.com and Cadwalader, Wickersham & Taft LLP One World
Financial Center New York, New York 10281 Attention: William P. McInerney, Esq.
William.McInerney@cwt.com and Strategic Asset Services LLC 375 Park Avenue, 20th
Floor New York, New York 10152 Attention: David Katz dkatz@h2sas.com and H/2
Capital Partners LLC 680 Washington Boulevard, Seventh Floor Stamford,
Connecticut 06901 Attention: William Stefko, Esq. wstefko@h2sas.com and H/2
Capital Partners LLC 680 Washington Boulevard, Seventh Floor Stamford,
Connecticut 06901 Attention: Maury Apple mapple@h2cp.com and Cleary Gottlieb
Steen & Hamilton LLP One Liberty Plaza New York, New York 10006 Attention:
Kimberly B. Blacklow, Esq. kblacklow@cgsh.com

 

C-1